Petition for re-hearing in this case calls our attention to the fact that in the original opinion we said in the 4th paragraph thereof,
    "It was alleged that Nobles as Receiver of Stuart Bank  Trust Company was about to offer for sale and sell the principal note and also the notes, bonds and mortgages claimed to be held by the payee of the principal note and its successors as collateral, etc.",
when, in fact, the allegation is not made that the Receiver is about to offer for sale and sell the principal note. The language of the opinion should be modified so as to eliminate the words in the above quoted language, "the principal note and also". With these words eliminated, the opinion should stand and the petition for rehearing be denied. It is so ordered.
BUFORD, C.J. AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur. *Page 427